J-S61034-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                       Appellee         :
                                        :
                  v.                    :
                                        :
JUSTIN M. BECK,                         :
                                        :
                       Appellant        :    No. 691 WDA 2014

                 Appeal from the PCRA Order April 1, 2014,
               in the Court of Common Pleas of Erie County,
            Criminal Division at No(s): CP-25-CR-0002646-2010

BEFORE: FORD ELLIOTT, P.J.E., WECHT and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED OCTOBER 07, 2014

      Justin M. Beck (Appellant) appeals from the order entered on April 1,

2014, dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      The background underlying this matter can be summarized in the

following manner. A jury convicted Appellant of aggravated assault, simple

assault, recklessly endangering another person, and endangering the welfare

of a child. The trial court sentenced Appellant on July 11, 2011. On August

31, 2012, this Court affirmed the judgment of sentence. Commonwealth

v. Beck, 60 A.3d 587 (Pa. Super. 2012) (unpublished memorandum).

Appellant did not petition our Supreme Court for allowance of appeal.




* Retired Senior Judge assigned to the Superior Court.
J-S61034-14

     On February 3, 2014, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel to represent Appellant.     Counsel then requested

leave to withdraw his representation.

     On March 11, 2014, the PCRA court issued notice pursuant to



without holding an evidentiary hearing. The court concluded that Appellant

untimely filed the petition. On April 1, 2014, the court formally dismissed




court directed Appellant to comply with Pa.R.A.P. 1925(b), and Appellant

subsequently filed a Pa.R.A.P. 1925(b) statement. In his brief to this Court,




                       nnecessary capitalization omitted).

     Our standard of review of the denial of a PCRA petition is limited to

examining whether the court's rulings are supported by the evidence of

record and free of legal error.   Commonwealth v. Anderson, 995 A.2d

1184, 1189 (Pa. Super. 2010).

     Under the PCRA, all petitions must be filed within one year of the date



exceptions applies. 42 Pa.C.S. § 9545(b)(1); Commonwealth v. Chester,



                                    -2-
J-S61034-14

895 A.2d 520, 522 (Pa. 2006).        For purposes of the PCRA, a judgment

becomes final at the conclusion of direct review. 42 Pa.C.S. § 9545(b)(3).

                                                                 Chester, 895

                                                         neither this Court nor

the trial court has jurisdiction over the petition. Without jurisdiction, we



Id. (quoting Commonwealth v. Lambert, 884 A.2d 848, 851 (Pa. 2005)).

      This Cour

2012. Appellant had 30 days to petition our Supreme Court for allowance of

appeal.   Pa.R.A.P. 1113(a).   He did not do so.    Thus, for purposes of the

                                                           er 1, 2012.      He,

therefore, had until October 1, 2013, in order to file timely a PCRA petition.

      Because Appellant untimely filed his PCRA petition on February 3,

2014, he had the burden of pleading and offering to prove one of the

following exceptions.

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.


                                     -3-
J-S61034-14

42 Pa.C.S. § 9545(b)(1).



statutory exceptions

does mention that his counsel never informed him that this Court affirmed

his judgment of sentence. According to Appellant, he learned that this Court

affirmed his judgment of sentence 14 months after that event occurred.

      In his brief to this Court, Appellant invokes the exception found at 42

Pa.C.S. § 9545(b)(1)(i).    Appellant essentially asserts that counsel was

ineffective for failing to inform him that this Court affirmed his judgment of

sentence

interference, and that his petition, therefore, fits within the Subsection

9545(b)(1)(i) exception.

      Even if we assume arguendo

alleged this exception, he is not entitled to relief. For purposes of the PCRA,



                                                                           the

ineffectiveness of his counsel does not qualify his petition as timely filed

under Subsection 9545(b)(1)(i).     We, therefore, conclude that the PCRA



      Order affirmed.




                                     -4-
J-S61034-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/7/2014




                          -5-